Ross, J., and McKinstry, J., concurring.
-No sale of the interest of the deceased William Paty in the real estate in question was ever made by order of the court of the first instance, and as the legislature of the State made no provision for the transfer of proceedings relating to the administration of the estates of deceased persons from the courts of first instance to the court of probate, provided for by the Probate Act of April 22, 1850, the probate court under that act acquired no juris*112diction of the estate of the deceased Paty, who died February 14, 1850. ( Grimes v. Norris, 6 Cal. 642 ; Tevis v. Pitcher, 10 Cal. 465; De La Guerra v. Packard, 17 Cal. 193; Soto v. Kroder, 19 Cal. 97; Downer v. Smith, 24 Cal. 114; People v. Senter, 28 Cal. 502 ; Wilson v. Castro, 31 Cal. 429 ; Coppinger v. Rice, 33 Cal. 408: Rider v. Cohn, 37 Cal. 69.) Nor did the defendants acquire the title of Francis W. Paty in the premises by any of the other means relied on, and which are stated in the opinion of Mr. Justice McKee.
We concur in the judgment.
Hearing in Bank denied.